Title: To Thomas Jefferson from Joseph Browne, 6 April 1805
From: Browne, Joseph
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York April 6th. 1805
                  
                  I have received by the Hands of Colol. Burr a Commission by which You have honored me with the appointment of Secretary of the Territory of Louisiana; after mature consideration I accept it; and pray you will permit me to tender you my most respectfull homage therefor—
                  Altho’ my pursuits for some Years past have been more of a Philosophical, than statistical or political nature, I trust my conduct in this Office will merit and obtain your future patronage—
                  If on my voyage to or during my residence at this Land of Promise any Observations should occur which may be deemed usefull to humanity, or conducive to a knowlege of our Country, I shall beg Permission to communicate them to you.
                  May you in health long continue to possess the confidence and affection of your fellow Citizens—
                  
                     Joseph Browne 
                     
                  
               